 HOLIDAY INN EASTRaynor Motel Corporation d/b/a Holiday Inn EastandHotel Employees and Restaurant Employ-ees Local16, AFL-CIO. Case 33-CA-743426 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 7 April 1986 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions'and to adopt' the recommendedOrder. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RaynorMotelCorporationd/b/aHoliday Inn East,Springfield, Illinois, its officers, agents, successors,and assigns,shall take the action set forth in theOrder.1 In adopting the judge's conclusion that the Respondent violated Sec.8(a)(3) and (1) of the Act by discharging employee Marilyn Finfrock, wedo not rely on his characterization of Finfrock as "an exemplary employ-ee" or on his statement that the Respondent's food and beverage manag-er,Leskovisek, "was not averse to plotting the dismissal of an employ-ee."The Respondent excepts to the judge's failure to apply the entire dual-motive analysis required byWright Line,251 NLRB 1083 (1980), enfd.662 F.2d 899 (1st Or. 1981), cert. denied 455 U.S. 989 (1982), approvedinNLRB v. Transportation Management Corp.,462 U.S. 393 (1983). Al-though the judge did not explicitly apply aWright Lineanalysis,we findthat the judge's decision satisfied the analytical objectives ofWright Line,Limestone Apparel Corp.,255 NLRB 722 (1981). In this regard, we findthat the judge tacitly set forth the requisite elements of the GeneralCounsel's prima facie case and specifically found that the Respondentfailed to rebut it.We further find that the Respondent failed to meet itsburden of establishing that it would have discharged Finfrock even in theabsence Iof her union activities. '8The judge included in this recommended Order a visitatorial clauseauthorizing the Board, for compliance purposes, to obtain discovery fromthe Respondent under the Federal Rules of Civil Procedure under the su-pervision of the United States court of appeals enforcing the Board'sOrder. In the circumstances of this case, we find it unnecessary to in-clude such a clause.Deborah A. Fisher, Esq.,for the General Counsel.Roy G. DavisandJanet L. Janusch, Esqs.,for the Re-spondent.Paul E. Diles,President of the Charging Party.DECISION573STATEMENT OF THE CASECLAUDE R. WOLPE, Administrative Law Judge. Thisproceeding was tried before me at Springfield, Illinois,on 10 and 11 February 1986 pursuant to charges filed on31 October 1985 and complaint issued 4 December 1985and subsequently amended. The complaint alleges thatRaynorMotelCorporation (Respondent) dischargedMarilyn Finfrock about 23 October 1985 because she en-gaged in union activities and in order to discourage em-ployees from engaging in, such activities. Respondentadmits Finfrock was terminated, but denies her termina-tionwas for the reasons alleged or was an unfair laborpractice.On the entire record,1 including the posttrial briefssubmitted by the parties, I make the followingFINDINGS AND CONCLUSIONS1. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Respondent is engaged in the business of operating amotel at Springfield, Illinois; meets the Board's monetarystandards for the assertion of jurisdiction; and is an em-ployer within the meaning of Section 2(6) and (7) of theNational Labor Relations Act (the Act).II.LABOR ORGANIZATIONHotel Employees and Restaurant Employees Local 16,AFL-CIO (the Union)is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEMarilyn Finfrock was Respondent's employee from1971 to 1977 and again from 1978 until she was dismissedfrom her position as a cocktail waitress on 23 October1985. At the time of her dismissal her immediate supervi-sor was Charles Fisher, bar supervisor, and his supervi-sor was the food and beverage manager, Richard Les-kovisek. Fisher and Leskovisek are alleged and admittedagents of the Respondent and supervisors within themeaning of Section 2(11) of the Act.Jay Kitterman, Respondent's general manager, con-cedes he was aware of union organizing at the motel asearly as the summer of 1984. Leskovisek avers that Kit-terman informed him by January 1985 that there wassuch activity. Leskovisek was also of the opinion at, trialthat union organizing was still underway. During thiscampaign the Union distributed a number of leaflets toemployees as they left the plant, and provided copies tocompany supervisors, including Kitterman, on request.Respondent has also publicized its point of view by post-1The General Counsel'smotionto correct the recordisunopposedand comportswith my recollection and notesmade attrial.Additionally,there are many errors in the transcript of record, particularlyin state-ments madeby me, but they have no material effect on the relevant evi-dence. No motion to correct these errorshas been made,and it is incon-sequentialthat my somewhat distortedcommentsmay provide the readerwithsome amusement.281 NLRB No. 92 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDing or otherwise distributing at least five documents toits employees between October 1984 and June 1985. Thecomplaint does not allege that Respondent's postings anddistributionswere improper or unlawful. I find they arenothing more than permissible propaganda responding tostatementsby the Union and conveyingRespondent'sview thatits employeesshould notsupport a union.Marilyn Finfrock first became involved in the Union'scampaigninOctober 1984 when she met with unionagentsand expressed an interest. Thereafter she talkedfavorably about the Union to 8 or 10 employees at workon a continuing basis.She attendeda union meeting on17 February 1985,2signed a unionauthorization card on21February, and attendeda union meeting at theUnion's hall everyMonday night thereafter throughMay. During this February through May period, she dis-tributed 8 or 10 authorization cards to fellow employees,securedsignatureson 4 of them, distributed severalpieces of union literature at work, and continued herprounion conversations with fellow workers. Althoughshe attendedno meetingsafterMay because other mat-ters required her attention, she talked to union represent-atives on the telephone a couple oftimesa month.In addition to these activities, she regularly spent eve-nings eating and discussingthe Union withRespondent'semployees Penny Prichard,a cashier,Earl Gillam, a bar-tender, and Charles Fisher,her immediatesupervisor, atPrichard's house. The conversations were friendly withPrichard and Finfrock favoring the Union, Gillam coun-seling against it,and Fisher taking the position that hedid not want to hear aboutit.Duringone of these con-versations in April, Fisher stated that Kitterman had re-ferred to Finfrockas "queenof the Union." Fisher re-peated Kitterman's characterization to Finfrock on an-other occasion while they were at work. Fisher did nottestify and Kitterman, although testifying on other mat-ters,does not deny that he so referred to Finfrock. Iconclude that Kitterman did refer to Finfrockas "queenof the Union. 3 This is consistent with his testimony thathe knew before Finfrockwas terminatedthatshe was aunion supporter who solicited employeesto sign unionauthorization cards. Further evidence that Respondentwas awareof Finfrock's union activity is found in formersupervisor Zelah Robinson's uncontroverted and creditedtestimony that Leskovisek told her in early April thatFinfrock and others, all of whosenameshe had writtenon a napkinas unionsupporters and showed to Robin-son, would not be at an upcomingunion meetingbecausehe had taken care of them. What "had taken care ofthem" meant was not exploredat hearing.On a laterdate, Leskovisek told Robinson that he thought Finfrock,Prichard, and Gillam were the instigators of the Union.Leskovisekclaims thathe did not know Finfrock was in-volved with the Union until after her discharge.It seems,if he is to be believed, that Fisher, who worked for him,and Kitterman, for whom he worked, knew of Finfrock'sactivity but he did not. I have credited Robinson that2All dates are 1985 unless otherwise indicated.The uncontroverted and credited testimony of Prichard and Finfrockthat Fisher told them Kitterman had called Finfrock the "queen of theLeskoviseksaidinApril that Finfrockwas a leader inthe union movement. Leskovisek's testimony that hedoes not recall and/or does not know for sure about Fin-frock's activity impressedme aspure evasiondesigned toconceal his knowledge. His denial of knowledge aboutFinfrock's activities is not credited, and I conclude andfind that he did know of her involvement several monthsbefore her discharge. Respondent concedes that Finfrockmade no effort to hide her union activity from Respond-ent.The immediate circumstances surrounding Finfrock'sdischarge are not a matter of serious dispute. GladysKoonce, a bartender, started working for Respondent on16 August. On 12 or 13 October,and again on17 Octo-ber she privately told Leskovisek that Finfrock hadmade derogatorycommentsabout thebusiness and itsmanagement.It isnot entirely clear from her testimonywhat she told Leskovisek during each conversation, but Iam persuaded after a careful study of all relevant testi-mony that she made a general complaint at the firstmeetingthat Finfrock was generally disparaging the es-tablishment and its management in the presence of cus-tomers.Koonce was more specific the secondtime, re-porting that Finfrock had told customers the businesswas losingmoney, and was going down the tubes with a21-year old4 managing the bar, and comparedKittermanunfavorably with a formermanager.Koonce further re-ported that a customer remarked to her that Finfrockhad a bad attitude. Leskovisek testified thathe made adecision to recommend Finfrock's discharge on 17 Octo-ber when he talked to Koonce, and that Koonce's reportwas the sole reason for discharging Finfrock. This reasonisechoed by Kitterman's testimony that Finfrock wasdischarged for making derogatory remarks to customersin the lounge. Noting that Finfrock agrees she toldKoonce in the presence of customers that the place wasgoing down the tubes with a 21-year old, told acustom-er thatbusinesswas bad and had declined,and men-tioned Kitterman'sname inthe context of complainingthere was a lack of communication betweenmanagementand employees, I conclude that Koonce's report was rea-sonably accurate. Leskovisek asked Koonce to put herreport in writing, which she did. She returned the writ-ing to Leskovisek on 18 October. A note to Leskovisekfrom Respondent's chief of security, Darrell Simms, on15 October to the effect Finfrock was unhappy with herwork and had made statements against Leskovisek andKitterman does not specify the comments were made inthe presence of customers and does not appear to havebeen a determining factor in Leskovisek's decision.Simmsdid not testify.Leskovisek met with Kitterman and Fisher on 18 Oc-tober.Kitterman concurred with Leskovisek's recom-mendation. Fisher apparently contributed little, but ac-quiesced in the decision. On 23 October, Leskovisek andFisher met with Finfrock. Leskovisek told Finfrock herserviceswere no longer needed because she had madederogatory remarks about him, Kitterman, and the hotel.Union" has probativevalue concerningwhatKitterman saidin Fisher's4 The remark "21 year old" was plainly a reference to Leskovisek whopresence.American Art Clay Co.,148 NLRB 1209, 1219 fn. 16 (1964).is a young man HOLIDAY INN EASTDuring this meeting,Finfrock criticized Koonce for re-porting on her,and pointed out several instances whichshe considered to be bad management.Leskovisekagreed these matters did not reflect good management.The asserted reason for discharge is not invalid on itsface,but the evidence strongly suggests it is a pretext.Finfrock had never been warned or disciplined in her 13years of employment with Respondent.Her work per-formance is not in issue.She was not asked to respond toKoonce's accusations before the decision to dischargeher was made.Leskovisek did not examine Finfrock'spersonnel file to determine her disciplinary history. Theacceptance of the report of an employee of but 2 months'employment without further investigation or an inter-view with Finfrock,a satisfactory employee for 13 years,is totally unexplained.Finfrock was given no warning, aswere employees Rosemary Trader and Mary Daugherty,who were accused by Leskovisek of engaging in similarconduct.In the case of Trader,Leskovisek told her thatshe had made derogatory remarks about the hotel in thepresence of a guest who complained to management. Shereceived a warning which reads,"I have heard from nu-merous guests&Holiday Inn employees that Rosemaryhas been commenting to guests&employees that thekitchen in the hotel serves garbage food.Comments suchas this neither promotes or enhances the hotel's property.Departments must work together in promoting one an-other.Comments such as these will not be tolerated andwill result in termination on the next incident such asthis."Leskovisek issued Daugherty a warning on 10 Oc-tober reading,"Downgrading statements to guests aboutother departments of the hotel'Coffee Shop and DiningRoom food is lousy."'These comments are not to be al-lowed on our property. We work as a team,all depart-ments included and we should help promote one an-other."Although Daugherty's criticism of the food wasmade to another employee,Leskovisek testified that heconsiders employees to be guests when they come to thesnackbar to eat the food provided for them by manage-ment.Why Finfrock,an exemplary employee otherwise,received harsher treatment than Trader or Daugherty,who allegedly committed offenses of the same genus, isunexplained.Kitterman testified that other employeeshave been discharged without warning,but is unable toremember a single name of anyone so affected.I there-fore give little weight to his testimony on this point. Les-kovisek's testimony that he discharged 20 to 30 employ-ees but is unable to remember the name of a single one isnot credited.Both Leskovisek and Kitterman claim thatthe nature of the discipline depends on the severity ofthe offense.Kitterman adds that the number of priorwarnings is a consideration.Finfrockhad no prior warn-ings and neither gentleman explains why Finfrock's of-fense was worse than those of Daugherty and/or Trader.After the discharge,Leskovisek wrote a memo to per-sonnel on 23 October relating the reasons for dischargingFinfrock.Among these reasons he listed "Negative atti-tude towards certain clientel[sic] in the lounge,especial-ly the younger crowd,"and "Numerous guest complaintson slow service while Mareland [sic] was on the floor,"and "Talking to guests about a new job she has lined upat another organization."These three reasons were not575given to Finfrock.The firsttwo are contrary to Re-spondent's agreement that job performance was not afactor.All three are inconsistent with the testimony ofKitterman and Leskovisek as well as Respondent's posi-tion at trial and in briefthat Finfrockwas discharged be-cause of her derogatory comments about the hotel anditsmanagement to or in the presence of guests.Respondent was well aware of Finfrock's union activi-ty long prior to her discharge.Respondent was opposedto representation of its employees by a union.Leskovisekbelievedthe union campaign was continuing right up tothe time of the hearing in this case,and further believedFinfrock was one of the prime"instigators"of union or-ganizing efforts.That Leskovisekwas not averse to plot-ting the dismissal of an employee he chose to dispose ofis indicatedby hisstatement to then employeeCathrynMaltby on 27 March wherein he advised that employeeswould not necessarilyhave job securitywith a union be-causeRespondent could negotiate many little ruleswhich wouldpermit Leskovisek to get rid of someone ifhe wanted to, and all he would have to do is watch em-ployees carefully and write them up on little things. Con-sideringRespondent's knowledgeof Finfrock's leadingrole in union organizing; its opposition to union represen-tation;Leskovisek's belief thatthe union campaign was acontinuing one; and the porosity of the reason Respond-ent advances for the terminationof Finfrock,I am con-vinced that reason is pure pretext and warrants an infer-ence of unlawful motivation. 5TheRespondent has failedto rebut the General Counsel's prima facie case which isitself supported by the pretextual nature of Respondent'sasserted reason for the discharge. I conclude and fmdthat Respondent discharged Marilyn Finfrock in order todiscourage union membership and activity by its employ-ees, andthereby violatedSection 8(a)(3) and (1) of theAct.CONCLUSIONS OP LAW1.Respondent RaynorMotel Corporationd/b/a Holi-day Inn East is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By discharging Marilyn Finfrock in order to dis-courage union membershipand activity,Respondent vio-lated Section 8(a)(3) and(1) of the Act.4.The unfairlabor practiceset forthabove affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYIn addition to the usual cease-and-desist order andnotice posting, my recommended Order will require theRespondent to offer Marilyn Finfrock unconditional rein-statement to her former job, or a substantially equivalentposition if her former job no longer exists, and make herwhole for all wages lost as a result of her unlawful dis-charge.Backpay and interest thereon is to be computed5 Shattuck Denn MiningCorp. v.NLRB,362 F.2d 466, 470 (9th Ca.1966). 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the mannerprescribed inF.W. Woolworth Co.,90NLRB 289 (1950), andFlorida Steel Corp.,231NLRB651 (1977).6I shall also recommendthat theRespondentbe ordered to remove from its files any reference to theterminationof Marilyn Finfrock on 23 October 1985, andnotify her in writing thatthis has been doneand that evi-dence ofthese unlawful actions will not be used as abasisfor futurepersonnel actions against her.On thesefindingsof fact andconclusionsof law andon the entire record,I issuethe followingrecommend-ed7ORDERThe Respondent, Raynor Motel Corporation, d/b/aHoliday Inn East, Springfield,Illinois, its officers, agents,successors,and assigns, shall1.Cease and desist from(a)Discouraging union activity or membership in theUnion, or any other labor organization,by dischargingemployees or otherwise discriminating in any mannerwith respect to their tenure of employment or any termor condition of employment.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights guaranteed them by Section7 of the Act.2.Takethe following affirmative action necessary toeffectuate the purposes of the Act.(a)Offer to Marilyn Finfrock immediate and full rein-statement to her former job or, if that job no longerexists,to a substantially equivalent position,without prej-udice to her seniority or other rights or privileges, andmake her whole for any loss of earnings she may havesuffered by reason of her discriminatory discharge, in themanner setforthin the remedy section of this decision.(b) Remove from its files any reference to the termina-tion of Marilyn Finfrock, on 23 October 1985, and notifyher in writing that this has been done and that evidenceof these unlawful actions will not be used as a basis forfuture personnel actions against her.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Springfield,Illinois offices and facilitiescopies of the attached notice marked"Appendix."86 SeegenerallyIsis PlumbingCo., 138 NLRB 716 (1962).7 If noexceptions are filed asprovided by Sec. 102.46 of theBoard'sRulesand Regulations, the findings,conclusions,and recommendedOrdershall, asprovidedin Sec.102.48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-s posess If this Order isenforced by a judgmentof a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."Copies ofthe notice,on forms providedby theRegionalDirectorfor Region 33, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutivedaysin conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shallbe taken bythe Respond-ent to ensure that the notices are not altered,defaced, orcovered byany other material.(e)Notify theRegional Director in writing within 20days from the date of thisOrder, whatsteps the Re-spondent has takento comply. For the purpose of deter-mining or securing compliance with thisOrder, theBoard,or any of itsauthorized representatives,mayobtaindiscovery from theRespondent,itsofficers,agents, successors,or assigns,or any otherperson havingknowledge concerning any compliance matter, in themanner providedby the FederalRulesof Civil Proce-dure.Such discoveryshall beconductedunder the su-pervisionof the UnitedStates court of appeals enforcingthisOrder and maybe had upon any matter reasonablyrelated tocompliance withthisOrder, as enforced by thecourt.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board hasfound that weviolatedthe NationalLaborRelationsAct and has or-dered usto post and abide by thisnotice.WE WILL NOTdiscourage membership in Hotel Em-ployeesand Restaurant EmployeesLocal 16, AFL-CIO,or any other labororganization,by discharging any ofour employeesor in anyothermanner discriminatingagainst them in regard to their tenure of employment orany term or conditionof employment.WE WILL NOT in anylike or related mannerinterferewith,restrain,or coerceour employees in the exercise ofthe rights guaranteed them by Section7 of the Act.WE WILL offer Marilyn Finfrockimmediate and fullreinstatementto her former job or, if that job no longerexists, toa substantiallyequivalentposition, without prej-udice toher seniorityor other rights and privileges, andWE WILL make her whole forany loss of earnings shemay have sufferedas a result of the discriminationagainsther, withinterest thereon.WE WILL remove from our files any reference to theterminationof Marilyn Finfrock, on 23 October 1985,and WE WILL notify her in writing that this has beendoneand that evidence of these unlawful actions will notbe used asa basisfor futurepersonnel actions againsther.RAYNORMOTEL CORPORATION D/B/AHOLIDAY INN EAST